 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         UNITED STATES OF AMERICA,                     CASE NO. CR18-0214JLR

11                              Plaintiff,               ORDER ON PAYMENT BY
                  v.                                     DEFENDANT
12
           PRADYUMNA KUMAR SAMAL,
13
                                Defendant.
14

15         On December 20, 2018, the court ordered Defendant Pradyuma Kumar Samal to

16   show cause why the court should not grant Plaintiff United States of America’s request

17   that Mr. Samal be required to pay immediately the fees and expenses of his previously

18   appointed counsel. (12/20/2018 Order (Dkt. # 37); see also Resp. (Dkt. # 36).) The court

19   is in receipt of Mr. Samal’s response to the order to show cause. (Reply (Dkt. # 38).)

20   Having reviewed the parties’ submissions and the applicable law, the court ORDERS as

21   follows:

22   //


     ORDER - 1
 1     1. Mr. Samal shall pay to the Clerk of this Court $1,000.00 each month, no later than

 2        the tenth day thereof, unless the total payments already made equal the total fees

 3        and expenses of Mr. Samal’s previously appointed counsel;

 4     2. Such payments shall be in the form of cashiers checks, certified checks, or money

 5        orders payable to the Clerk of the United States District Court, 700 Stewart Street,

 6        Lobby Level, Seattle, WA 98101;

 7     3. Mr. Samal shall submit his first payment on or before January 11, 2019; and

 8     4. The Clerk shall transmit a copy of this order to the Financial Deputy.

 9        Dated this 9th day of January, 2019.

10

11                                                  A
                                                    The Honorable James L. Robart
12
                                                    U.S. District Court Judge
13

14

15

16

17

18

19

20

21

22


     ORDER - 2
